Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action brought by Chitwood against Silvers, upon a contract made between them, on the 17th day of February, 1869. By the terms of the contract, Chitwood was to break and fence eighty acres of land. For the breaking, Silvers Avas to pay $3 per acre, and for the fencing, $6 per hundred rails, ChitAvood doing the Avork and furnishing the materials. After specifying the details in regard to this part of the transaction, the contract provides that ChitAvood shall put in a crop of Avheat in the fall of 1869, Silvers furnishing the seed, and that the proceeds of the crop shall be equally diA'ided. The contract then proAÚdes as folioavs : “The said ChitAvood further agrees, that he will thoroughly prepare the ground of the said eighty acres, and soav the same in Avheat, in the fall of the year 1870, upon the same terms and conditions as aforementioned for the year 1869; and at the same time he sows the said 80 acres in wheat, in the fall of 1870, he also agrees to seed the same in timothy grass, in a proper and husband-like manner, on condition that the said J. H. Silvers, agent, furnish the seed therefor.” The question presented by the record is, Avhether ChitAvood is entitled to recover §3 per acre, by virtue of this last clause, for preparing the land for Avheat in the fall of 1870. We think it clear, he is not. The proper construction of the contract is, that ChitAvood Avas to raise a crop in 1870, on the same terms upon Avliich he raised one in 1869. That Avas an equal diA'ision of the crop, the landlord furnishing the seed—a very common arrangement between landlord and tenant. The §3 per acre paid in 1869, for breaking up the land, Avas like the §6 per. hundred rails for fencing, a part of the contract entirely distinct from that in regard to the raising of a crop. It is very unreasonable to süppose the parties intended this $3 per acre should be paid the second year for merely plowing the land for a crop. The judgment is reversed and the cause remanded. Judgment reversed.